United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2858
                                  ___________

United States of America, For The Use *
Of Weathercraft Company of Grand         *
Island, a Nebraska Corporation,          *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Roland Glessner, an individual;          *
Quality Trust, Inc., a Corporation,      * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                        Submitted: March 5, 1999
                            Filed: March 24, 1999
                                 ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Roland Glessner and Quality Trust, Inc. appeal from the district court’s1
adverse grant of summary judgment for the United States “for the use of”
Weathercraft Co. in a Miller Act and state law breach-of-contract action. After a



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
careful review of the record and the parties’ submissions, we conclude that no error
of law appears and an extended discussion is unnecessary.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

            A true copy.

            Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-